Citation Nr: 1033877	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In September 2007, the Veteran testified at a personal hearing 
before a Veterans Law Judge.  A transcript of this hearing was 
prepared and associated with the claims file.  

In May 2010, the Veteran was notified that the Veterans Law Judge 
who conducted the September 2007 hearing was no longer with the 
Board.  He was offered an opportunity to testify at another 
hearing.  38 C.F.R. §§ 20.707, 20.717 (2009).  The Veteran did 
not request a new hearing.  Therefore, the Board will proceed 
with adjudicating the Veteran's claim.

The Board notes that the Veteran's claim was previously denied by 
the Board in February 2008.  The Veteran appealed this denial, 
and a March 2010 Memorandum Decision from the United States Court 
of Appeals for Veterans Claims (Court) remanded this issue so 
that the Board could provide an adequate statement of reasons and 
bases for its conclusion that the Veteran's back disability was 
not service-connected.  This decision was announced in an April 
2010 Judgment.  The case has subsequently been returned to the 
Board for further adjudication consistent with the March 2010 
decision.  

In August 2010, the Veteran submitted a personal statement 
accompanied by a request that his claim be remanded to the agency 
of original jurisdiction for initial consideration of this new 
evidence.  See 38 C.F.R. § 20.1304 (2009).  The Board notes, 
however, that no additional evidence was submitted at that time.  
Therefore, the Board is not obligated to remand this claim for 
the consideration of new evidence.    

Nevertheless, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the issue on appeal was denied by the Board in a 
February 2008 decision.  The March 2010 Court decision found 
inadequate the Board's the reasons and bases behind its denial of 
the Veteran's claim of entitlement to service connection for a 
low back disability.  Specifically, the Court found that the 
Board had not adequately explained why the preponderance of the 
evidence was against the claim despite the fact that the claims 
file contained two opposing VA etiology opinions, a May 2005 VA 
examination report that concludes the Veteran's low back 
disability is at least as likely as not related to service, and a 
June 2005 VA etiology opinion that finds the Veteran's back 
condition is not likely related to his military service.  

In particular, the February 2008 denial of the Veteran's claim 
was based on the Board's finding the June 2005 opinion to be the 
most probative opinion of record.  The probative value of the 
June 2005 opinion was based upon the VA physician's review of the 
Veteran's entire claims file, including his service treatment 
records and post-service medical records.   The physician noted 
that the Veteran was treated for low back pain during service and 
following his separation therefrom.  The physician concluded that 
the Veteran's back problems were more likely related to a 
herniated disc sustained following service, as there was nothing 
in his service treatment records suggesting that he herniated a 
disc during service.  

The February 2008 Board decision found the probative value of the 
May 2005 VA examination report was noted to be diminished by the 
Board's conclusion that this opinion was not medically and 
factually supported by the evidence of record and that it 
appeared to be based solely on the Veteran's own unsubstantiated 
report of his medical history.  In this regard, the Board noted 
that the Veteran described having injured his back while stacking 
100-pound bags of concrete during service.  However, his service 
treatment records only indicate he was treated for low back 
symptoms in March 1973 after sleeping in an armored personnel 
carrier.  The Board further noted that subsequent lumbosacral 
spine x-rays were negative and that the Veteran's back was noted 
to be clinically normal on his separation examination report.

The Court agreed with the Secretary's concession "that the 
Board's conclusion that the examiner's opinion was based solely 
on [the Veteran's] reported history is not supported by the 
evidence of record."  The May 2005 VA examiner had noted that 
his opinion was based upon consideration of the Veteran's 
complete history, physical examination of the Veteran, and review 
of the claims file.  The Court also noted that the Board had not 
adequately explained its reasons and bases for finding the 
Veteran's assertions of an in-service back injury noncredible.  
The Court further noted the Secretary's concession that any 
indications from the Veteran that his low back disability may be 
linked to sleeping in a patrol vehicle during service are not 
considered competent medical nexus evidence.  

Having once again reviewed the record, with consideration of the 
Court's concerns, the Board finds sufficient deficiencies in both 
the May 2005 VA examination report and the June 2005 VA opinion 
so as to warrant a remand for a new examination and etiology 
opinion.  Specifically, while acknowledging that the May 2005 
examination report does note that the examiner reviewed the 
claims folder, the Board finds the probative value of the 
resulting opinion is severely diminished by the omission of 
certain details of the Veteran's post-service medical history 
from the examiner's discussion.  For example, the claims file 
contains several VA medical records from August 1977, four years 
following the Veteran's separation from service, in which the 
Veteran describes having recently injured his back after having 
been beaten up by VA police.  Additional medical records reflect 
that the Veteran required surgery in August 1985 for a lumbar 
laminectomy with diskectomy of L4-5 that was caused by a post-
service occupational injury.  While the examiner's acknowledgment 
of having reviewed the record implies that he was aware of this 
potentially relevant post-service medical history, his failure to 
explain how this potentially unfavorable information nonetheless 
elicited a positive nexus opinion between the Veteran's back 
disability and an in-service injury is a glaring weakness in the 
May 2005 opinion.
Likewise, the probative weight of the June 2005 VA opinion is 
lessened by a mischaracterization of the Veteran's post-service 
medical history.  This opinion notes that the Veteran had no 
ongoing back problems from his 1973 discharge until 1979.  
However, the Board notes that a January 1977 VA medical record 
reflects that the Veteran experienced occasional backache.  This 
record establishes complaints of back pain prior to the August 
1977 post-service back injury and is relevant to establishing 
post-service residuals of in-service back pain.  The Board also 
acknowledges that the June 2005 VA opinion does not contemplate 
the Veteran's lay description of the in-service injury.  

In short, the Board finds that a remand for a new VA examination 
and clarifying etiology opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo 
another VA examination to determine the 
nature and etiology of any current low back 
disability.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any low 
back disability.  As to any pertinent 
disability identified on examination, the VA 
examiner should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any such 
disability had its onset in service, or is 
otherwise related to any incident of service.  
The examiner's rationale should take into 
account the Veteran's lay assertions 
regarding in-service injury as well as his 
complete in-service and post-service history 
of back symptomatology.  Any opinion 
expressed must be accompanied by a complete 
rationale.

2.  After the development requested above has 
been completed, review the expanded record.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

